Citation Nr: 1624738	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-27 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis.

4.  Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1986 to March 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for a back disability and granted service connection for the Veteran's claims for hypertension, GERD and cervical spondylosis and assigned noncompensable ratings for each.  Jurisdiction over the claims has since been transferred to the RO in Pittsburgh, Pennsylvania.  

In August 2012, a Decision Review Officer (DRO) sitting at the Pittsburgh RO increased the Veteran's disability ratings for GERD and cervical spondylosis from noncompensable to 10 percent. 


FINDINGS OF FACT

1.  The Veteran's hypertension is controlled with continuous medication with a history of diastolic pressure predominantly 100 or more.  There is no evidence of diastolic blood pressure elevation to predominately 110 or more or systolic pressure predominately 200 or more.

2.  The Veteran's GERD is manifested by dysphagia, pyrosis and regurgitation, without evidence of substernal or arm or shoulder pain causing considerable impairment of health.

3.  The Veteran's cervical spine disability including spondylosis produces pain and limitation of motion, without limitation of forward flexion to 30 degrees or less, limitation of the combined range of motion to 170 degrees or less, or incapacitating episodes.

4.  Lumbar spine degenerative scoliosis was incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for hypertension have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5243 (2015).

4.  The criteria for service connection for lumbar spine degenerative scoliosis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   With regard to the claim of entitlement to service connection for a lumbar spine disability, the claim is being granted in full and a discussion of the duties to notify and assist with regard to this matter is unnecessary.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As relevant to the Veteran's claims, a letter dated December 2011 provided him with notice pertaining to the evidence and information necessary to substantiate his claims for increased ratings, the division of responsibilities between him and VA in obtaining such evidence and information, and the evidence and information needed to assign an effective date. 

While the December 2011 letter was issued after the initial May 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2011 letter was issued, the Veteran's claims were readjudicated in an August 2012 statement of the case and an August 2015 supplemental statement of the case. Therefore, any defect with respect to the timing of the VCAA notice has been cured.

As noted above, the May 2008 rating decision granted service connection for the Veteran's hypertension, GERD and cervical spondylosis and assigned initial, noncompensable ratings, effective April 1, 2008.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and initial ratings assigned in the May 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  In an October 2012 written statement, the Veteran referred to a neurology clinic visit that occurred on October 15, 2009 at a "local oriental medicine clinic."  There is a treatment record from the neurology clinic at the Army's 121st General Hospital in Seoul, Korea associated with the record.  While it is not entirely clear whether this is the same evidence the Veteran referenced in his October 2012 written statement, if he was referring to a different clinical visit, the Veteran did not provide enough information for VA to attempt to obtain this record.  The Veteran did not provide a name for the clinic or the clinician, nor did he provide an address.  VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist his in supporting his claim.  VA's "duty" is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  As such, VA did not fail in its duty to assist in obtaining these records, since the Veteran provided no additional information, despite being requested to do so.  In addition, VA has afforded the Veteran adequate examinations with regard to all of the increased rating claims decided herein.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.


A.  Hypertension

The Veteran is currently assigned a noncompensable rating for hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated at 10 percent disabling.  See 38 C.F.R. § 4.104.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated at 20 percent disabling.  Diastolic pressure predominantly measured at 120 or more is rated at 40 percent disabling, and diastolic pressure predominantly 130 or more is rated at 60 percent disabling.  

The Veteran underwent a VA examination in January 2008, in anticipation of separation from service.  At that time, it was noted that his hypertension was controlled by medication.  Blood pressure readings at the examination were 126/72, 110/80, and 123/85.

The Veteran's file contains over 15 subsequent blood pressure readings from the time period of February 2008 through October 2012.  Of these readings, the highest recorded blood pressure experienced by the Veteran was 150/103, measured in October 2012.

First, the Board finds that an increase to a 10 percent rating is warranted for the Veteran.  Specifically, the evidence shows that, while the Veteran's diastolic pressure was less than 100 when measured during service prior to when he began medication, blood pressure readings taken by the Veteran in September and October 2012 show that his diastolic pressure was 100 or in excess of 100 most of the time.  This is during the appeal period.  Therefore, while on examination in January 2008, the Veteran's blood pressure readings were less than the number associated with a 10 percent rating, the Board finds that the evidence is in relative equipoise as to whether the Veteran has demonstrated diastolic pressure that is predominantly 100 or more.  Therefore, the Veteran is given the benefit of the doubt, and the 10 percent rating should be assigned.  

However, there is no lay or medical evidence to suggest that the Veteran's diastolic pressure was ever 110 or more or his systolic pressure was 200 or more.  Neither the lay nor medical evidence even suggests that this has been the case at any time.  In order to warrant an increase in a disability rating for hypertension, systolic blood pressure readings must be in excess of 200, or a diastolic reading must exceed 110.  Here, the evidence does not suggests that the Veteran has at any point met the criteria for a rating in excess of 10 percent, as his diastolic and systolic readings have not been measured at these levels, at any point, and the Veteran has not alleged that they were.  As such, the Board finds that a 10 percent rating is warranted.  However, with respect to whether a rating in excess of 10 percent is application, the Board finds that the preponderance of the evidence is against that claim.


B.  GERD

The Veteran was assigned a 10 percent disability rating, effective April 1, 2008, for his service-connected GERD. He contends that, due to his ongoing treatment for the condition, a higher rating is warranted. 

The Veteran's service-connected GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (rated by analogy to a hiatal hernia).  The Board notes that GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The Board finds that GERD is most closely analogous to a hiatal hernia in terms of symptomatology and the resulting disability picture. 

Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

After reviewing the entirety of the claims file, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's service-connected GERD has manifested symptoms that are accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health, as required for a compensable disability rating.  Id.  While the Veteran's GERD has occasionally manifested as symptoms including dysphagia, pyrosis and regurgitation, and has required continuous medication, there has been no evidence of any substernal, arm, or shoulder pain, productive of considerable impairment of health. 

As noted above, the Veteran underwent an examination in January 2008.  At that time, the VA examiner noted that the Veteran experienced difficulty swallowing.  However, he indicated that the Veteran was on continuous medication for GERD, and determined that the GERD disability was well-controlled with the current medication. 

Subsequent treatment notes show the Veteran was treated for complaints of heartburn and indigestion in February 2008 and November 2009.  At the February visit, the Veteran was advised to continue with medication.  In November 2009, he was found to have heartburn and regurgitation.  No difficulty swallowing or substernal, arm or shoulder pain was found.  

The Veteran also sought treatment for GERD at an outpatient clinic on three occasions in 2015.  In April of that year, he was seen for what was characterized as symptoms of "reflux" and treated with medication.  In September and October, the Veteran was seen for gastroesophageal symptoms, to include acid reflux, discomfort and a sore throat.  At that time, acid suppressive treatment and lifestyle modification were recommended.  

In sum, the service-connected GERD has required continuous medication for the entire rating period on appeal and, while the record indicates the Veteran has experienced-at varying times-the dysphagia, pyrosis and regurgitation necessary for a 30 percent rating, he has not shown at any time to have experienced substernal, arm, or shoulder pain, of a level productive of a considerable impairment of health, as required by the diagnostic code for a higher percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, the Board finds that an increased disability rating for the Veteran's service-connected GERD is not warranted.  38 C.F.R. §§ 4.3, 4.7.


C. Cervical Spondylosis

The Veteran has a service-connected cervical spine disability described as spondylosis, which has been rated at 10 percent disabling due to muscle spasm, guarding or localized tenderness not resulting in abnormal gait or spinal contour.  He contends that the disability has worsened over time and that it warrants a higher rating.  

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  Under that code, a 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, an vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there are muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is measured at 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. 

The Board notes that, per the diagnostic code, such ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5239.

At the January 2008 VA examination, the Veteran's neck was found to be normal, and the Veteran had full range of motion with no pain.  An accompanying radiological report indicated some narrowing and a suggestion of degenerative changes.  In October 2009, the Veteran was seen for complaints of neck pain and tingling in his right upper extremity.  At that time, an absence of neck symptoms was noted.  No range of motion measurements of the cervical spine were provided at that time.  In a September 2015 statement, the Veteran indicated that he had intervertebral disc syndrome (IVDS) and scoliosis of the neck, and that he would provide medical documentation of such.  Subsequent medical records show that, in October 2015, the Veteran was seen for neck pain of one month's duration.  He was examined and physical therapy was recommended.  No specific range of motion measurements of the Veteran's cervical spine were recorded, nor was a diagnosis of IVDS or scoliosis made. 

Accordingly, the Board finds that nothing in the Veteran's record warrants a higher rating for the cervical spine disability during the appeal period.  The only evidence of record that shows the Veteran's cervical spine being measured show that he had full range of motion with no pain and no additional limitation due to flare-ups.  The Veteran has not provided any evidence to the contrary.  While the Veteran's treatment records showed that he experienced occasional flare-ups of neck pain, to the extent that such pain caused any limitation of motion, the degree of limited motion was not indicated.  Furthermore, as the Veteran is currently in receipt of a 10 percent rating for his cervical spine, this contemplates painful motion of the neck, which he has reported in his lay statements.

The Board finds that the weight of the lay and evidence of record demonstrates that during this period, the Veteran did not have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees or any further limitation.  Therefore, the Board concludes that a higher initial rating for the cervical spine disability is not warranted.

The Board has also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath, supra.  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.

Finally, while the Veteran asserted that he has IVDS, the medical evidence shows that he does not.  In certain instances, laypersons are competent to provide evidence regarding diagnosis.  However, the Board finds that the medical evidence is more probative with regard to the Veteran's specific diagnosis than his lay statements.  The examiners and treatment providers have medical expertise, education, and training that the Veteran is not shown to have.  As such, their assertions regarding diagnosis are more probative than those of the Veteran, and the rating criteria responsive to IVDS involving incapacitating episodes are inapplicable here.


D. Other considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension, GERD and cervical spondylosis with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  Specifically, the criteria for rating hypertension specifically contemplate blood pressure readings and account for the use of continuous medication for control of the condition.  As for GERD, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his GERD as well as the impact such has on his overall health.  With respect to the Veteran's cervical spondylosis, the Board has considered the functional impairment caused by pain as well as any functional loss based on such.  See DeLuca, supra; Mitchell, supra.  Therefore, the Board finds that the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of cervical spondylosis that are not addressed by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran first filed a claim of entitlement to service connection for low back pain in 2007, prior to his discharge from service.  He was afforded a VA examination in February 2008, also prior to discharge.  At that time, the diagnosis was mechanical back pain.  While no underlying pathology diagnosis was provided, the examination report does not disclose whether x-rays were taken or any other diagnostic testing was performed.

The Veteran was not afforded an adequate VA examination during this appeal period until April 2015.  At that time, x-rays were conducted, and lumbar spine degenerative spondylosis was diagnosed.  Because the February 2008 VA examination report was unclear and inadequate, the Board will apply the April 2015 examination results to the entire period on appeal and find that the evidence is at least in equipoise as to whether lumbar spine degenerative spondylosis began during service, when the Veteran first reported lumbar spine pain and was first examined without x-rays being conducted.  Therefore, the claim is granted.


ORDER

An initial rating of 10 percent for hypertension is granted. 

An initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) is denied.

An initial rating in excess of 10 percent for cervical spondylosis is denied.

Service connection for lumbar spine degenerative spondylosis is granted.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


